Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Clair appeals the district court’s orders granting the motion to dismiss his amended complaint under 42 U.S.C. § 1983 (2012) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clair v. Doe, No. 8:14-cv-00713-PWG, 2016 WL 374097 (D. Md. Apr. 29, 2016; Feb. 1, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED